                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD

PRINCETON COMMUNITY HOSPITAL
ASSOCIATION, INC.,

       Plaintiff,

v.                                   CIVIL ACTION NO. 1:19-00265

NUANCE COMMUNICATIONS, INC.,

       Defendant.

                         MEMORANDUM OPINION

       On March 31, 2020, the court denied defendant’s motion to

dismiss.   The reasons for that decision follow.

                           I.   Background

       This civil action arises out of a data breach that occurred

on June 27, 2017.   See Complaint ¶ 1.   Plaintiff Princeton

Community Hospital Association, Inc. (“PCH”) alleges that

software from defendant Nuance Communications, Inc. (“Nuance”)

was integrated into PCH’s hospital computer network.      See id. at

¶ 2.   According to PCH, the “Nuance system was infected by

malicious malware that embedded and destroyed all data.     Shortly

thereafter, the same malicious malware encrypted PCH’s entire

computer health network and destroyed all data content.”     Id. at

¶ 3.   PCH contends that Nuance is responsible for PCH’s total

damages in the amount of approximately $6.8 million, net of

payments from PCH’s insurers.    See id. at ¶ 4.   The complaint

alleges breach of contract and negligence on the part of Nuance.

See id. at ¶¶ 75-86.
     Nuance removed the case to this court on the basis of

diversity jurisdiction.   PCH moved to remand the case to state

court and, on March 31, 2020, the remand motion was denied.

     A Healthcare Master Agreement (“Master Agreement”)

establishes the contractual obligations of the parties.   The

Master Agreement provides in relevant part:

     12.   LIMITATION OF LIABILITY

     12.1 The following provisions set out the exclusions
     and limitations of liability of Nuance and its
     Affiliates, and their respective officers, agents,
     contractors and employees, to [PCH] . . ., under or in
     connection with this Agreement, and/or in connection
     with any tortious act or omission including without
     limitation negligence and/or breach of duty including
     statutory duty arising under or in connection with this
     Agreement.

     12.2 Nothing in this Agreement shall be taken to
     exclude or limit Nuance’s liability for fraud or
     fraudulent misrepresentation, for intentional or
     criminal misconduct; for death, personal injury or
     tangible property damage caused by its negligence in
     providing services at Company locations; or to the
     extent that such exclusion or limitation is not
     otherwise permitted by law.

     12.3 Subject to the foregoing provisions of this
     Section, Nuance shall not be liable for loss of profits
     or revenues, loss of anticipated savings, loss of
     customers, or loss of use of any software or Data, nor
     for any special, consequential or indirect loss or
     damage, costs, expenses or other claims for
     consequential compensation, however caused, which arise
     out of or in connection with this Agreement or the
     Services.

     12.4 Save for Nuance’s liability under the second
     subsection of this Section 12 (“Limitation of
     Liability”), which shall not be excluded or limited
     under this Agreement, the Parties, having assessed the
     risks, agree that Nuance’s total liability shall not

                                 2
exceed for each consecutive 12 months period (“Annual
Period”) of this Agreement (the first period commencing
on the Effective Date) an aggregate amount equal to
100% of the amount paid by the Company during the
corresponding Annual Period.

                         * * *

14.   MISCELLANEOUS

                         * * *

14.2 Force Majeure. Except for the obligation to make
payments, nonperformance of either Party shall be
excluded to the extent that performance is rendered
impossible by strike, fire, flood, acts of God,
governmental acts or orders or restrictions, acts of
terrorism, war, failure of suppliers, or any other
reason where failure to perform is beyond the
reasonable control of the nonperforming Party and not
due to its fault or negligence.

                         * * *

14.5 Governing Law. This Agreement shall be governed
by the laws of the State of West Virginia, USA, without
regard to choice of law rules, and Company hereby
submits to the jurisdiction of the federal and state
courts located in said State and the applicable service
of process. . . .

                         * * *

14.9 Entire Agreement; Headings; Counterparts. This
Agreement, its Schedules, Exhibits, Amendments, and all
Orders issued hereunder constitute the entire agreement
and understanding between the Parties with respect to
the subject matter hereof, and supersede all prior
agreements, arrangements and undertakings between the
Parties. No addition to or modification of any
provision of this Agreement shall be binding upon the
Parties unless made by a written instrument signed by a
duly authorized representative of each of the Parties.
. . .

                         * * *



                           3
     14.10 Order of Precedence. In the event of a conflict
     between or among the provisions in this Agreement, the
     order of precedence shall be as follows: (i) Schedules,
     (ii) General Terms and Conditions, (iii) Business
     Associate Terms and Conditions, (iv) Maintenance
     Service terms, and (v) each Order. . . .

See ECF No. 1-2.

     Attached as Exhibit A to the Master Agreement is the HIPPA

Business Associate Addendum (“Addendum”).   See id.     That Addendum

“serves to establish the responsibilities of both Parties

regarding Protected Health Information (“PHI”), and to bring this

[Master] Agreement into compliance with HIPAA.”   Id.     In the

Addendum, Nuance agrees “to use appropriate safeguards, and to

comply with Subpart C of 45 CFR Part 164 with respect to

electronic protected health information, to prevent use or

disclosure of protected health information other than as provided

for by the Agreement.”   Id.

     The Addendum also contains the following indemnification

provision:

     [Nuance] shall reimburse, indemnify and hold harmless
     [PCH] for all costs, expenses (including reasonable
     attorneys’ fees), damages and other losses resulting
     directly from any negligent breach of this Business
     Associate Addendum, Security Incident or Breach of PHI
     maintained by [Nuance] . . . , subject to the
     provisions of the Agreement. The foregoing includes,
     without limitation: fines or settlement amounts owed
     to a state or federal government agency; the cost of
     any notifications to individuals or government
     agencies; credit monitoring for affected individuals;
     or other mitigation steps taken by Covered Entity to
     comply with HIPPA or state law.



                                4
Id.   PCH’s breach of contract claim is grounded, at least in

part, in Nuance’s alleged breach of the Addendum’s

Indemnification provision.   See Complaint ¶ 76.

      According to Nuance, dismissal of the complaint is warranted

because: 1) the Master Agreement’s Limitation of Liability

Provision defeats all PCH’s claims; 2) the Indemnfication

provision of the Addendum does not apply to the losses PCH

claims; 3) alternatively, the Master Agreement’s Limitation of

Liability provides a cap on damages; 4) the Force Majeure Clause

excuses Nuance from liability; 5) PCH’s negligence claim is

barred by the gist of the action doctrine; and 6) PCH’s

negligence claim is barred by the economic loss rule.

                     II. Standard of Review

      "[A] motion to dismiss for failure to state a claim for

relief should not be granted unless it appears to a certainty

that the plaintiff would be entitled to no relief under any state

of facts which could be proved in support of his claim."    Rogers

v. Jefferson-Pilot Life Ins. Co., 883 F.2d 324, 325 (4th Cir.

1989) (citation omitted) (quoting Conley v. Gibson, 355 U.S. 41,

48 (1957), and Johnson v. Mueller, 415 F.2d 354, 355 (4th Cir.

1969)).   "In considering a motion to dismiss, the court should

accept as true all well-pleaded allegations and should view the

complaint in a light most favorable to the plaintiff."    Mylan

Laboratories, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);


                                 5
see also Ibarra v. United States, 120 F.3d 474, 474 (4th Cir.

1997).

     In evaluating the sufficiency of a pleading, the cases of

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v.

Iqbal, 556 U.S. 662 (2009), provide guidance.    When reviewing a

motion to dismiss, under Federal Rule of Civil Procedure

12(b)(6), for failure to state a claim upon which relief may be

granted, a court must determine whether the factual allegations

contained in the complaint “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests,”

and, when accepted as true, “raise a right to relief above the

speculative level.”   Twombly, 550 U.S. at 555 (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957); 5 Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).

“[O]nce a claim has been stated adequately, it may be supported

by showing any set of facts consistent with the allegations in

the complaint.”   Twombly, 127 S. Ct. at 1969.   As the Fourth

Circuit has explained, “to withstand a motion to dismiss, a

complaint must allege ‘enough facts to state a claim to relief

that is plausible on its face.’” Painter’s Mill Grille, LLC v.

Brown, 716 F.3d 342, 350 (4th Cir. 2013) (quoting Twombly, 550

U.S. at 570).

     According to Iqbal and the interpretation given it by our

appeals court,


                                 6
     [L]egal conclusions, elements of a cause of action, and
     bare assertions devoid of further factual enhancement
     fail to constitute well-pled facts for Rule 12(b)(6)
     purposes. See Iqbal, 129 S.Ct. at 1949. We also
     decline to consider “unwarranted inferences,
     unreasonable conclusions, or arguments.” Wahi v.
     Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 n.
     26 (4th Cir. 2009); see also Iqbal, 129 S. Ct. at
     1951-52.

     Ultimately, a complaint must contain “sufficient
     factual matter, accepted as true, to ‘state a claim to
     relief that is plausible on its face.’” Iqbal, 129
     S.Ct. at 1949 (quoting Bell Atl. Corp. v. Twombly, 550
     U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
     Facial plausibility is established once the factual
     content of a complaint “allows the court to draw the
     reasonable inference that the defendant is liable for
     the misconduct alleged.” Id. In other words, the
     complaint's factual allegations must produce an
     inference of liability strong enough to nudge the
     plaintiff's claims “‘across the line from conceivable
     to plausible.’” Id. at 1952 (quoting Twombly, 550 U.S.
     at 570, 127 S.Ct. 1955).

     Satisfying this “context-specific” test does not
     require “detailed factual allegations.” Id. at 1949-50
     (quotations omitted). The complaint must, however,
     plead sufficient facts to allow a court, drawing on
     “judicial experience and common sense,” to infer “more
     than the mere possibility of misconduct.” Id. at 1950.
     Without such “heft,” id. at 1947, the plaintiff's
     claims cannot establish a valid entitlement to relief,
     as facts that are “merely consistent with a defendant's
     liability,” id. at 1949, fail to nudge claims “across
     the line from conceivable to plausible.” Id. at 1951.

Nemet Chevrolet, LTD v. Consumeraffairs.com, Inc., 591 F.3d 250,

255-56 (4th Cir. 2009); see also Midgal v. Rowe Price-Fleming

Int’l, Inc., 248 F.3d 321, 326 (4th Cir. 2001) (“The presence of

a few conclusory legal terms does not insulate a complaint from

dismissal under Rule 12(b)(6) when the facts alleged in the

complaint cannot support the legal conclusion.”).

                                7
                            III.     Analysis

        A. Limitation of Liability

        Section 12.3 of the Master Agreement provides that “Nuance

shall not be liable for loss of profits or revenues, loss of

anticipated savings, loss of customers, or loss of use of any

software or Data, nor for any special, consequential or indirect

loss or damage, costs, expenses or other claims for consequential

compensation, however caused, which arise out of or in connection

with this Agreement or the Services.”        According to Nuance, all

the damages claimed by PCH fall within the foregoing limitation

of liability.

        The foregoing provision is limited however by § 12.2 which

states that “[n]othing in this Agreement shall be taken to

exclude or limit Nuance’s liability for . . . tangible property

damage caused by its negligence in providing services at Company

locations; or to the extent that such exclusions or limitation is

not otherwise permitted by law.”         According to PCH, dismissal of

it complaint is not warranted because it has alleged tangible

property damage or, alternatively, public policy precludes

application of the limitation of liability provisions in this

case.

        PCH alleges that its “computer systems were all shut down

and destroyed.”    Complaint at ¶ 33.      Such an allegation and the

reasonable inferences that flow therefrom sufficiently alleges


                                     8
damage to the computers themselves and, therefore, “tangible

property damage” caused by Nuance’s negligence.   See Eyeblaster,

Inc. v. Fed. Ins. Co., 613 F.3d 797, 802 (8th Cir. 2010) (“The

plain meaning of tangible property includes computers, and the

Sefton complaint alleges repeatedly the “loss of use” of his

computer.”); America Online, Inc. v. St. Paul Mercury Ins. Co.,

347 F.3d 89, 99 (4th Cir. 2003) (“[T]he allegations of the

underlying complaint sufficiently allege damage to the computers

themselves, thus bringing the claims against AOL within the scope

of the policy’s coverage for claims of `physical damage to

tangible property of others.’”) (Traxler, J., dissenting).

     Accordingly, even if plaintiff’s claims are limited by

Section 12.3, it still may have a claim that would fall outside

that limitation of liability provision.   Because of this, at this

juncture, the court cannot say that all plaintiff’s claims are

barred by the Master Agreement’s limitation of liability

provisions.   Therefore, PCH has at least stated a claim that is

plausible on its face and that is not barred by the limitation of

liability provision.

     B. Reimbursement and Indemnity Provision

     According to Nuance, the Reimbursement and Indemnity

provision in the Addendum does not apply to PCH’s first-party

claims.   That provision provides that Nuance “shall reimburse,

indemnify and hold harmless [PCH] for all costs, expenses


                                 9
(including reasonable attorneys’ fees), damages and other losses

resulting directly from any negligent breach of this Business

Associate Addendum, Security Incident or Breach of PHI maintained

by [Nuance] . . . , subject to the provisions of the Agreement.”

The language of the Addendum does not expressly limit PCH’s

ability to recover first-party losses from Nuance.   See, e.g.,

Helming & Co., P.C. v. RTR Techs., Inc., 76 F. Supp.3d 363, 370

(D. Mass. 2015) (holding that indemnification provision did not

only apply to third party claims, in part, because of the

language used in indemnity clause which was “extensively drawn”

and “broad”).   The clause also uses the word “reimburse” in

addition to “indemnify”.   See, e.g., Amoco Oil Co. v. Liberty

Auto and Elec. Co., 810 A.2d 259, 265 (Conn. 2002) (“Although

Amoco seeks ‘indemnification’ from Liberty in the first count of

its complaint, Amoco effectively seeks enforcement of a specific

contract provision that provides reimbursement for loss.”).

     At this juncture, the court finds that PCH’s claims arguably

fall within the indemnification provision.   Furthermore, even if

the indemnification provision is limited by the Master

Agreement’s limitation of liability provision, as noted above,

PCH has arguably stated a claim that it suffered “tangible

property damage”.   Finally, there is at least an argument that

the indemnification provision is ambiguous as to whether it

covers first-party claims.


                                10
          LH argues that the “Obligation to Indemnify”
     provision does not operate to require it to indemnify
     CCI for first-party claims, or in other words claims
     between LH and CCI. Instead, it asserts that this
     provision applies only to claims between CCI and a
     third party. CCI counters that the provision clearly
     requires LH to indemnify it with respect to both first-
     and third-party claims.

          We conclude that the indemnity provision of the
     MCA is ambiguous on the question of whether it covers
     first-party claims. The general legal understanding of
     indemnity clauses is that they cover the risk of harm
     sustained by third persons that might be caused by
     either the indemnitor or the indemnitee. It shifts the
     financial burden for the ultimate payment of damages
     from the indemnitee to the indemnitor.

                               * * *

          This is not to say that there is an absolute
     prohibition against one party agreeing to indemnify the
     other party for claims arising between those parties,
     or first-party claims.

L.H. Controls, Inc. v. Custom Conveyor, Inc., 974 N.E.2d 1031,

1047-48 (Ind. 2012) (emphasis in original) (internal citations

and quotations omitted).   At this stage of the proceedings, the

court is unable to resolve an ambiguity in the language should

one exist.

     C. Cap on Damages

     Nuance asks the court to find as a matter of law that

Section 12.4 of the Master Agreement’s Limitation of Liability

Provision applies to cap the amount of damages available to PCH.

The court declines to do so on a Rule 12(b)(6) motion.   If,

however, Nuance believes that it is entitled to judgment as a



                                11
matter of law on this point it may renew its request via a motion

for partial summary judgment.

     D. Force Majeure

     The force majeure clause excuses Nuance’s “nonperformance”

if “that performance is rendered impossible by . . . governmental

acts or orders or restrictions, acts of terrorism, war. . .”

Nuance contends that the NotPetya malware attack clearly fits

within the language of the force majeure clause.   Assuming for

the purposes of this motion that the NotPetya attack was a

“governmental act or order”, “act of terrorism”, and/or “act of

war”, Nuance must still convince the court that its actions

constitute “nonperformance” within the meaning of the force

majeure clause.   At this stage of the litigation, it is not clear

to the court that the force majeure clause applies.   “Naturally,

when a party claims force majeure, impracticability or

impossibility as a defense, discovery is appropriate to refute

those claims.”    United Propane Gas, Inc. v. Pincelli & Assoc.,

Inc., CASE No. 5:13-CV-00190-TBR-LLK, 2016 WL 9583871, *5-6 (W.D.

Ky. Dec. 29, 2016), magistrate’s decision reversed in part on

other grounds, 2017 WL 3880773 (W.D. Ky. Sept. 5, 2017) (“Where a

party alleges a force majeure defense to a breach of contract

claim, discovery regarding the events surrounding the alleged

force majeure event and those which may render it inapplicable




                                 12
are generally relevant and discoverable.”).    Accordingly, the

motion to dismiss on this ground was denied.

      E. Gist of the Action

         The gist of the action doctrine seeks “to prevent the

recasting of a contract claim as a tort claim.”    Gaddy Eng'g Co.

v. Bowles Rice McDavid Graff & Love, LLP, 746 S.E.2d 568, 577

(2013).    “Succinctly stated, whether a tort claim can coexist

with a contract claim is determined by examining whether the

parties' obligations are defined by the terms of the contract.”

Id.   This doctrine will bar an action in tort if a party

establishes any of the following:

      (1) where liability arises solely from the contractual
      relationship between the parties; (2) when the alleged
      duties breached were grounded in the contract itself;
      (3) where any liability stems from the contract; and
      (4) when the tort claim essentially duplicates the
      breach of contract claim or where the success of the
      tort claim is dependent on the success of the breach of
      contract claim.

Id. (quoting Star v. Rosenthal, 884 F. Supp.2d 319, 328–29 (E.D.

Pa. 2012)).    “The ‘gist of the action’ doctrine requires

plaintiffs seeking relief in tort to identify a non-contractual

duty breached by the alleged tortfeasor.”    Dan Ryan Builders,

Inc. v. Crystal Ridge Dev., Inc., 783 F.3d 976, 980 (4th Cir.

2015).

      In arguing that the gist of the action doctrine does not bar

its negligence claim, PCH maintains that its negligence cause of

action is grounded in Nuance’s violation of the standard of care

                                  13
under HIPPA and not the contract itself.   The Complaint alleges

that Nuance had a “duty to provide adequate safeguards to protect

a Hospital’s PHI” under HIPAA.   Complaint at ¶ 15.   The Complaint

further alleges that Nuance “set up a continuously open tunnel

into PCH’s system” that led to the malware attack.

     Courts have noted the difficulty in applying the gist of the

action doctrine on a motion to dismiss.    See Kimberton Healthcare

Consulting, Inc. v. Primary PhysicianCare, Inc., Civil Action No.

11-4568, 2011 WL 6046923, *8 (E.D. Pa. Dec. 6, 2011) (and

authorities cited therein).   As the Kimberton court explained:

          In this case, there appears to be great deal of
     potential overlap among DPPO's contract claim and its
     various tort claims, including the PUTSA claim
     discussed above. However, PPC has not explicitly
     asserted that the gist of the action doctrine requires
     DPPO to proceed exclusively in contract, implying that
     the PUTSA claim survives the gist of the action
     doctrine.

          At this stage of the litigation, the Court
     declines to determine whether the gist of the action
     doctrine bars any of DPPO's tort claims. “Caution must
     be exercised in dismissing a tort action on a motion to
     dismiss because whether tort and contract claims are
     separate and distinct can be a factually intensive
     inquiry.” Haymond v. Lundy, Nos. 99–CV–5015,
     99–CV–5048, 2000 WL 804432, at *8 (E.D. Pa. June 22,
     2000); accord Baker v. Family Credit Counseling Corp.,
     440 F. Supp.2d 392, 418 (E.D. Pa. 2006). Courts have
     declined to apply the gist of the action doctrine on a
     motion to dismiss in similar circumstances. See, e.g.,
     Sensus USA, Inc. v. Elliott Bay Eng'g, Inc., No.
     10–CV–1363, 2011 WL 2650028, at *7 (W.D. Pa. July 6,
     2011) (“Because the application of the gist of the
     action doctrine depends on the facts of each particular
     case and . . . the nature of the relevant trade secrets
     in this case is currently unclear, this issue is best
     left for resolution on a post-amendment motion to

                                 14
      dismiss or, even more appropriately, on a
      post-discovery motion for summary judgment.”);
      Orthovita, Inc. v. Erbe, No. 07–CV–2395, 2008 WL
      423446, at *5 (E.D. Pa. Feb. 14, 2008) (“At this
      juncture in the litigation, it is too soon to know
      whether the common law or statutory prohibition against
      misappropriation will address a broader scope of
      Orthovita secrets or greater duties than the contract
      obligation.”); Freedom Med., Inc. v. Gillespie, 634 F.
      Supp.2d 490, 517 (E.D. Pa. 2007) (refusing to dismiss
      misappropriation of trade secrets claim because the
      allegations “could, depending on the facts ultimately
      proved, give rise to independent duties to refrain from
      disclosing or misappropriating trade secrets”); Berger
      & Montague, P.C. v. Scott & Scott, LLC, 153 F. Supp.2d
      750, 754 (E.D. Pa.2001) (noting that even if the gist
      of the action and economic loss doctrines barred
      conversion claim, “Federal Rule of Civil Procedure
      8(d)(2) allows [plaintiff] to plead two or more
      alternative claims . . . for either breach of contract
      or conversion, regardless of their consistency”).

           Here, the appropriate course of action is for the
      Court to deny the pending motion to dismiss, but to
      note that the gist of the action doctrine may require
      the Court, prior to trial, to rule definitively on its
      application in this case. DPPO shall initiate
      discovery, as may be appropriate, on all its claims.
      The Court does not believe that ruling on the gist of
      the action doctrine now would eliminate any discovery
      that would be appropriate on the breach of contract
      claim, and thus PPC is not prejudiced by the Court
      delaying ruling on its assertion of the gist of the
      action doctrine.

Id.

      The court is not persuaded that plaintiff’s negligence claim

would withstand a motion for summary judgment based upon the gist

of the action doctrine.   However, considering plaintiff’s

allegations regarding Nuance’s negligence, as well as the

reasonable inferences that flow therefrom, the court declined to

dismiss that count under the gist of the action doctrine.

                                15
     F. Economic Loss Rule

     In Aikens v. Debow, 541 S.E.2d 576, 589 (W. Va. 2000), West

Virginia’s highest court held:

     We conclude that an individual who sustains purely
     economic loss from an interruption in commerce caused
     by another’s negligence may not recover damages in the
     absence of physical harm to that individual’s person or
     property, a contractual relationship with the alleged
     tortfeasor, or some other special relationship between
     the alleged tortfeasor and the individual who sustains
     purely economic damages sufficient to compel the
     conclusion that the tortfeasor had a duty to the
     particular plaintiff and that the injury complained of
     was clearly foreseeable to the tortfeasor.

PCH’s allegations, “along with the reasonable and favorable

inferences that flow from” them, must be accepted on a motion

pursuant to Federal Rule of Civil Procedure 12(b)(6).    Good v.

American Water Works Co., Inc., Civil Action No. 2:14-01374, 2015

WL 3540509, *4 (S.D.W. Va. June 4, 2015) (Copenhaver, J.).    PCH

has alleged that “malware encryted and destroyed PCH’s entire

computer health network” and that “PCH’s computer systems were

all shut down and destroyed.”    Complaint ¶¶ 32-33.   Therefore, at

this juncture, the court cannot conclude that PCH has suffered

purely economic losses.   See, e.g., Good, 2015 WL 3540509 at * 3

(“The primary difficulty with Eastman’s contention [that the

economic loss rule applies] at this early stage of the litigation

is that it is unclear that purely economic losses are at

issue.”).   Likewise, at this stage of the litigation, the court

cannot definitely say that a special relationship did not exist


                                 16
between Nuance and PCH.   See Sigman v. CSX Corp., CIVIL ACTION

NO. 3:15-13328, 2016 WL 2622007, *3 (S.D.W. Va. May 5, 2016)

(declining to dismiss pursuant to Rule 12(b)(6) based upon

economic loss rule “find[ing] that a ‘special relationship’ could

exist between” defendants and plaintiffs) (Chambers, J.).                  For

all these reasons, the court declined to find that PCH’s

negligence claim is barred by the economic loss rule.

     For all these reasons, plaintiff’s motion to dismiss was

DENIED.

     The Clerk is directed to send copies of this Memorandum

Opinion to all counsel of record.

     IT IS SO ORDERED this the 6th day of April, 2020

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge




                                17
